UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53669 NEOHYDRO TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2200 Yarbrough Avenue, Suite B 305, El Paso, TX (Address of principal executive offices) (Zip Code) (805) 857-1074 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES[] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 165,358,040 common shares issued and outstanding as of May15, 2013. 2 TABLE OF CONTENTS PART 1 – FINANCIAL INFORMATION 4 Item 1. Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Default upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 3 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated interim financial statements for the three-month period ended March 31, 2013 form part of this quarterly consolidated report. They are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. These unaudited interim financial statements should be read in conjunction with our company’s audited consolidated financial statements and the 10-K for the year ended December 31, 2012. 4 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) March 31, 2013 Index UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets F–1 Consolidated Statements of Operations F–2 Consolidated Statements of Cash Flows F–3 Notes to Consolidated Financial Statements F–4 5 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current Assets Cash $14,023 $ 110,981 Advances to related party 21,769 – Loans receivable – related party 40,000 – Total Assets $ 75,792 $ 110,981 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities Accounts payable and accrued liabilities $33,521 $ 50,862 Due to related party 2,311 2,221 Loans payable 52,263 52,858 Total Current Liabilities 88,095 105,941 Convertible notes, net of unamortized discount of $120,471 and $123,959, respectively 4,529 1,041 Total Liabilities 92,624 106,982 Stockholders’ (Deficit) Equity Preferred Stock, $0.00001 par value; authorized: 100,000,000 shares, none issued and outstanding – – Common Stock, $0.00001 par value; authorized: 800,000,000 shares, 165,358,040 shares issued and outstanding 1,654 1,654 Additional paid-in capital 1,371,133 1,369,816 Deficit accumulated during the development stage (1,389,619) (1,367,471) Total Stockholders' (Deficit) Equity (16,832) 3,999 Total Liabilities and Stockholders' (Deficit) Equity $ 75,792 $ 110,981 See Notes to Unaudited Conso lidated Financial Statements. F-1 (A Development Stage Company) Neohydro Technologies Corp. and Subsidiary Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Period from November 13, 2007 (Inception) to March 31, 2013 Revenue $– $ – $– Operating Expenses: General and administrative 15,028 11,213 633,925 Operating Loss (15,028) (11,213) (633,925) Other Expense: Accretion of discounts on convertible debentures (3,488) – (4,529) Interest expense (3,632) – (24,988) Loss on extinguishment of debt – – (24,545) Total other expense (7,120) – (54,062) Loss from continuing operations (22,148) (11,213) (687,987) Discontinued Operations: Gain on disposal of discontinued operations – – 18,177 Loss from operations – – (719,809) Total loss from discontinued operations – – (701,632) Net Loss $ (22,148) $ (11,213) $(1,389,619) Net Loss Per Common Share – Basic and Diluted $ (0.00) $ (0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 165,358,040 165,358,040 See Notes to Unaudited Conso lidated Financial Statements. F-2 (A Development Stage Company) Neohydro Technologies Corp. and Subsidiary Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Three Months Ended March 31, $ Three Months Ended March 31, $ Period From November 13, 2007 (Inception) to March 31, $ Cash Flows from Operating Activities Net loss $(22,148) $(11,213) $(1,389,619) Adjustments to reconcile net loss to net cash used in operating activities: Donated services – – 7,500 Impairment of mineral property acquisition costs – – 6,500 Amortization of terminated license agreement costs – – 1,096 Impairment of terminated license agreement costs – – 498,904 Gain on disposal of discontinued operations – – (18,177) Stock-based compensation – – 122,359 Loss on extinguishment of debt – – 24,545 Accretion of discounts on convertible debentures 3,488 – 4,529 Imputed interest 1,318 – 6,368 Changes in operating assets and liabilities: Accounts payable – related party 90 8 2,050 Accounts payable and accrued liabilities (17,342) 9,248 33,520 Net cash used in operating activities (34,594) (1,957) (700,425) Cash Flows from Investing Activities Mineral property acquisition costs – – (6,500) Advances to related party as deposit for potential acquisition (21,769) – (21,769) Issuance of loan receivable to related party as deposit for potential acquisition (40,000) – (40,000) Net cash used in investing activities (61,769) – (68,269) Cash Flows from Financing Activities Proceeds from sale of common stock – net – – 236,000 Net advances from related party – – 234,131 Proceeds from (repayment of) loans payable and convertible debt (595) 1,957 312,586 Net cash (used in) provided by financing activities (595) 1,957 782,717 Increase (Decrease) in cash (96,958) – 14,023 Cash – beginning of period 110,981 – – Cash – end of period $ 14,023 $– $14,023 Supplemental Disclosures of cash flow information: Interest paid $– $ – $– Income taxes paid $– $– $– See Notes to Unaudited Conso lidated Financial Statements. F-3 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Expressed in US Dollars) (Unaudited) 1. Nature of Operations Neohydro Technologies Corp. (the “Company”) was incorporated in the State of Nevada on November 13, 2007 as Rioridge Resources Corp. On July 22, 2008, the Company changed its name to Neohydro Technologies Corp. From December 14, 2007 to September 20, 2008, the Company’s principal business was the acquisition and exploration of mineral resources. The current primary activity of the Company involves seeking a company or companies that it can acquire or with which it can merge. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception, has never paid dividends and is unlikely to generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at March 31, 2013, the Company has a working capital deficit of $12,303 and has accumulated losses of $1,389,619 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is December 31. b) Interim Financial Information The unaudited consolidated financial statements as of March 31, 2013, and for the three months ended March 31, 2013 and 2012, and for the period from November 13, 2007 (inception) to March 31, 2013, have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q. In the opinion of management, the unaudited consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2013, and the results of operations and cash flows for the period then ended. The financial data and other information disclosed in these notes to the interim consolidated financial statements related to these periods are unaudited. The results for the three month period ended March 31, 2013, is not necessarily indicative of the results to be expected for any subsequent quarters or the entire year ending December 31, 2013. The balance sheet at December 31, 2012, has been derived from the audited consolidated financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2012 as included in our Form 10-K filed with the Securities and Exchange Commission on April16, 2013. F-4 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Expressed in US Dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) b) Reclassification Certain reclassifications have been made to the prior period’s financial statements to conform to the current period’s presentation. d) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. e) Subsequent Events The Company evaluated subsequent events through the date these financial statements were issued for disclosure consideration. 3 . Related Party Balances/Transactions Due from related party, which is non-interest bearing, unsecured, and has no specific terms of repayment, consist of: March 31, 2013 December 31, 2012 Due from a company controlled by a director of the Company Accrued interest on loans receivable $ 769 $ – Expenses paid on behalf of the related party as deposit for potential acquisition of a related party company 21,000 – Total $ 21,769 $ – Due to related party, which is non-interest bearing, unsecured, and has no specific terms of repayment, consist of: March 31, 2013 December 31, 2012 Due to former chief executive officer Expenses paid on behalf of the Company $ 2,311 $ 2,221 Total $ 2,311 $ 2,221 The Company’s office services and office space are provided without charge by the sole officer and director of the Company. On January 3, 2013, the Company provided a loan of $20,000 to a company controlled by a director of the Company, which is due on July 30, 2013, and secured by all chattel, fixtures and property of any type or nature owned or possessed by the Company. The interest due at the maturity date is $1,000. This loan was made to secure the potential acquisition of this related party company. On February 12, 2013, the Company provided an additional loan of $20,000 to a company controlled by a director of the Company, which is due June 30, 2013, and secured by all chattel, fixtures and property of any type or nature owned or possessed by the Company. The interest due at the maturity date is $1,000. This loan was made to secure the potential acquisition of this related party company. For both loans, after the maturity date or upon an occurrence of any event of default, at the option of the Company, all amounts owing under this loan agreement shall bear interest at a default rate equal to 6% per annum and five days after such an event a late fee of 10% will be added to the note. Such interest shall be paid on the first day of each month thereafter, or on demand if sooner demanded and such default rate shall continue until this loan is paid in full. F-5 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Expressed in US Dollars) (Unaudited) 4 . Loans Payable At March 31, 2013, the Company is indebted to an unrelated third party for $52,263 (December 31, 2012 - $52,858). The loan is non-interest bearing and is due on demand. During the three months ended March 31, 2013, the Company recorded an imputed interest of $1,318 (2012 - $nil). 5 . Convertible Notes a) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $912 and $849, respectively. b) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $912 and $849, respectively. c) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $40,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $40,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $40,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $1,459 and $1,359, respectively. d) On November 27, 2012, the Company entered into a convertible loan agreement. The Company received $35,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of the Company at a conversion price of $0.0005 per share. The Company recognized the intrinsic value of the embedded beneficial conversion feature of $35,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $35,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $1,246 and $1,189, respectively. The Company analyzed the conversion feature of above Convertible Notes for derivative accounting consideration under FASB ASC 470 and determined that the conversion did not create embedded derivatives. F-6 Neohydro Technologies Corp. and Subsidiary (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Expressed in US Dollars) (Unaudited) 6 . Share Purchase Warrants A summary of the changes in the Company’s common share purchase warrants is presented below: Number of Warrants Weighted Average Exercise Price Balance – December 31, 2012 and March 31, 2013 500,000 $0.08 As at March 31, 2013, the following common share purchase warrants were outstanding: Description Number of Warrants Exercise Price Expiry Date Issued October 1, 2009 500,000 $0.08 October 1, 2013 As at March 31, 2013, the aggregate intrinsic value of the common share purchase warrants was $nil. F-7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States Dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this current report and unless otherwise indicated, the terms “we”, “us”, “our” and “our company” mean Neohydro Technologies Corp., a Nevada corporation, and our wholly owned subsidiary, Green Interactive Hybrid Technologies Canada Inc., a company incorporated under the laws of the Province of Alberta, unless otherwise indicated. General Overview We were incorporated under the laws of the State of Nevada on November 13, 2007. We have previously been engaged in the business of acquisition and exploration of mining properties and the industrial waste water business. Until March 8, 2011, we were in the business of installing a patented turbo system that was proven to assistan engine to operate more efficiently, with less effort, less fuel consumption, and enhanced horsepower. We are no longer in any of these businesses. We maintain our statutory registered agent's office at National Registered Agents, Inc. of NV, 1000 East William Street, Suite 204, Carson City, Nevada 89701 and our business office is located at 2200 Yarbrough Avenue, Suite B 305, El Paso, TX 79925. Our telephone number is 805.857.1074. We have a wholly-owned subsidiary, Green Interactive Hybrid Technologies Canada Inc., a company incorporated under the laws of the Province of Alberta. Other than as set out in this quarterly report, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Our Current Business We are a company with no operations. 6 We were not successful in the business of installing patented turbo systems that were proven to assist an engine to operate more efficiently, with less effort, less fuel consumption, and enhanced horsepower, focused initially on the light and heavy-duty trucking industry. Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. Other than as set out herein, we have not entered into any formal written agreements for a business combination or opportunity. If any such agreement is reached, we intend to disclose such an agreement by filing a current report on Form 8-K with the Securities and Exchange Commission. Our management has been analyzing the various alternatives available to our company to ensure our survival and to preserve our shareholder's investment in our common shares. This analysis has included sourcing additional forms of financing to continue our business as is, or mergers and/or acquisitions. At this stage in our operations, we believe either course is acceptable, as our operations have not been profitable and our future prospects for our business are not good without further financing. We are focusing our preliminary merger/acquisition activities on potential business opportunities with established business entities for the merger of a target business with our company. In certain instances, a target business may wish to become a subsidiary of our company or may wish to contribute assets to our company rather than merge. We anticipate that any new acquisition or business opportunities by our company will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation. If our company requires additional financing and we are unable to acquire such funds, our business may fail. In implementing a structure for a particular business acquisition or opportunity, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity. We may also acquire stock or assets of an existing business. Upon the consummation of a transaction, it is likely that our present management will no longer be in control of our company and our existing business will close down. In addition, it is likely that our officers and directors will, as part of the terms of the acquisition transaction, resign and be replaced by one or more new officers and directors. We anticipate that the selection of a business opportunity in which to participate will be complex and without certainty of success. Management believes that there are numerous firms in various industries seeking the perceived benefits of being a publicly registered corporation. Business opportunities may be available in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. We may seek a business opportunity with entities whom have recently commenced operations, or entities who wish to utilize the public marketplace in order to raise additional capital in order to expand business development activities, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. At this stage, we can provide no assurance that we will be able to locate compatible business opportunities, what additional financing we will require to complete a combination or merger with another business opportunity or whether the opportunity's operations will be profitable. If we are unable to secure adequate capital to continue our business or alternatively, complete a merger or acquisition, our shareholders will lose some or all of their investment and our business will likely fail. 7 On September 27, 2011, we entered into a binding term sheet, which outlines the general terms and conditions pursuant to which our company has agreed to enter into a definitive agreement to purchase 75% of the issued and outstanding shares of common stock of Performance DNS Inc., a private company domiciled in Nevada, in exchange for 30,000,000 shares of common stock of our company. As a term of the agreement, on September 27, 2011, the president of Performance DNS became the current president of our company. Under the term sheet, our company agreed to complete an equity or debt financing of up to $500,000 within 6 months of closing and agreed to advance $25,000 upon closing. Each party will pay its own expenses in connection with the negotiation of the definitive agreement. The agreement has not yet closed and our company has not yet closed an equity or debt financing of up to $500,000 within the past nine-month period, therefore, both companies are still negotiating new terms. On November 27, 2012, we entered into a convertible loan agreement. Our company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of our company at a conversion price of $0.0005 per share. Our company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were $912 and , respectively. On November 27, 2012, we entered into a convertible loan agreement. Our company received $25,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of our company at a conversion price of $0.0005 per share. Our company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $25,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were and , respectively. On November 27, 2012, we entered into a convertible loan agreement. Our company received $40,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of our company at a conversion price of $0.0005 per share. Our company recognized the intrinsic value of the embedded beneficial conversion feature of $40,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $40,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were and $1,359, respectively. On November 27, 2012, we entered into a convertible loan agreement. Our company received $35,000 which bears interest at 10% per annum and is due on November 27, 2015. Interest shall accrue from the advancement date and shall be payable quarterly. Any portion of the loan and unpaid interest are convertible at any time at the option of the lender into shares of common stock of our company at a conversion price of $0.0005 per share. Our company recognized the intrinsic value of the embedded beneficial conversion feature of $35,000 as additional paid-in capital and reduced the carrying value of the convertible debenture to $nil. The carrying value will be accreted over the term of the convertible debenture up to its face value of $35,000. As at March 31, 2013, the carrying values of the convertible debenture and accrued convertible interest thereon were and , respectively. In January 2013, we entered into two $20,000 loan receivable agreementsfrom a director of our company for $40,000 as deposits for potential acquisition of an entity controlled by our director. The loans are due in June 30, 2013 and July 30, 2013 and secured by all chattel, fixtures and property of any type or nature owned or possessed by our company. The interest due at the maturity date on each note is $1,000. After the maturity date or upon an occurrence of any event of default, at the option of the lender hereof, all amounts owing under this loan agreement shall bear interest at a default rate equal to 6% per annum and five days after such an event a late fee of 10% will be added to the note. Such interest shall be paid on the first day of each month thereafter, or on demand if sooner demanded and such default rate shall continue until this loan is paid in full. 8 Results of Operations Three Months Ended March 31, 2013 Compared to the Three Months Ended March 31, 2012. Our net loss for the three-month period ended March 31, 2013, the three-month period ended March31, 2012 and the period from November 13, 2007 (inception) to March 31, 2013, for the respective items are summarized as follows: Three Months Ended March 31, Three Months Ended March 31, Period from November 13, 2007 (Inception) to March 31, Revenue $ Nil $ Nil $ Nil General and administrative 15,028 11,213 633,925 Total other expenses 7,120 Nil 54,062 Loss from discontinued operations Nil Nil 701,632 Net Loss $ (22,148 ) $ (11,213) $ (1,389,619) General and Administrative We had no revenues in the three-month periods ended March 31, 2013 and 2012 and we incurred net losses of $
